Citation Nr: 0430841	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for the coronary 
artery disease and hypertension.

3.  Entitlement to service connection for the residuals 
of a cold injury, claimed as gout and muscle weakness and 
cramps in the lower extremities.

4.  Entitlement to service connection for skin disease.

5.  Entitlement to service connection for a disorder of 
the toenails.

6.  Entitlement to service connection for diabetes 
mellitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1960 to May 1963.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

On April 19, 2004, the veteran had a hearing at the RO 
before the undersigned Veterans Law Judge.

In statement, received by the RO in May 2004, the veteran 
raised contentions to the effect that service connection 
was warranted for the residuals of exposure to Agent 
Orange.  That claim has not been certified to the Board 
on appeal nor has it otherwise been developed for 
appellate purposes.  Therefore, the Board has no 
jurisdiction over that claim and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  It is referred to the RO, 
however, for appropriate action.
The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for 
the following disabilities:  arthritis; cardiovascular 
disease, claimed as coronary artery disease and 
hypertension; the residuals of a cold injury, claimed as 
gout and muscle weakness and cramps in the lower 
extremities; skin disease; a disorder of the toenails; 
and diabetes mellitus.  The primary thrust of his 
contentions is that such disabilities are the result of 
cold injuries he experienced in service in Korea in the 
early 1960's.

On VA Form 21-4142, received by the RO in October 2002, 
the veteran reported that 1992 through 2002, he had 
received treatment for various disorders at the VA Clinic 
in Beaumont, Texas, and that he had undergone heart 
surgery at the Houston VA Medical Center (MC) in 1995.  
Records have been received reflecting the veteran's 
treatment at the Beaumont VA clinic from September 1998 
through May 2002.  The RO has not received reports of 
earlier treatment at the Beaumont VA clinic, nor has it 
received records associated with the veteran's heart 
surgery in 1995.

In January 2003, the veteran was examined by the VA to 
determine the nature and etiology of any of the claimed 
disabilities found to be present.  The veteran's claims 
file was not available for the examiner's review.  The 
various assessments included, diabetes mellitus, 
hypertension; multiple joint arthritis; coronary artery 
disease; onychomycosis involving all the toenails on both 
feet; stasis dermatitis; and peripheral vascular disease.  
The examiner did not offer an opinion as to the etiology 
of any of those disorders.  He did, however, encourage 
the veteran to contact his primary care physician in 
order to get an adequate evaluation for his arterial 
claudication and a follow-up with the Vascular Surgery 
Service.
During his April 19, 2004 hearing, the veteran identified 
outstanding evidence which was potentially relevant to 
his claim.  The undersigned Veterans Law Judge left the 
record open for 30 days to allow the veteran time to 
obtain such evidence and have it associated with the 
claims folder.  

Such evidence was not received within the 30 day period.  
Therefore, on May 25, 2004, the RO notified the veteran 
that it was returning his case to the Board.  The veteran 
was also notified that he had 90 days to send the Board 
additional evidence concerning his appeal.

In June 2004, the RO received evidence from the veteran 
concerning his hospitalization at the Houston VA Medical 
Center (MC) from April to May 2004, as well as VA 
outpatient treatment in May and June 2004.  That evidence 
has not been reviewed by the RO, and the veteran has not 
waived his right to have the RO conduct an initial review 
of that evidence.  

In June 2004, the veteran also reported that from 1992 to 
2000, he had received treatment for onychomycosis 
involving all of his toenails, as well as gout in both 
feet.  He stated that such treatment had been rendered at 
the Michael E. DeBakey VAMC in Houston but that he had 
been unable to obtain copies of his associated treatment 
records.  

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  In light of that duty and the 
foregoing reports that there may be outstanding relevant 
evidence in this case, the case is remanded for the 
following actions:

1.  Request records reflecting the 
veteran's treatment from 1992 through 
2000 at the Michael E. DeBakey VAMC 
in Houston, Texas and from 1992 
through 2002 at the VA Clinic in 
Beaumont, Texas.  End your efforts to 
obtain such records only if you 
conclude that such records do not 
exist or that further efforts to 
obtain those records would be futile.

2.  When the actions in paragraph 1 
have been completed, schedule the 
veteran for a cold injury protocol 
examination to determine the nature, 
etiology, and extent of any residual 
of cold injury found to be present.  
All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  As 
specifically as possible, the 
examiner must identify each residual 
of cold injury found to be present 
and explain the elements supporting 
the diagnosis.  The examiner must 
also render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that such 
disability is the result of any cold 
injury in service, including, but not 
limited to, the claimed cold injuries 
in Korea in the early 1960's.  The 
rationale for all opinions must be 
set forth in writing.

3.  When the actions in paragraph 1 
have been completed, schedule the 
veteran for a vascular examination to 
determine the nature, etiology, and 
extent of any vascular disability 
found to be present.  All indicated 
tests and studies must be performed, 
and any indicated consultations must 
be scheduled.  The claims folder must 
be made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
be reviewed.  As specifically as 
possible, the examiner must identify 
each vascular disability found to be 
present and explain the elements 
supporting the diagnosis.  The 
examiner must also render an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that such vascular 
disability is the result of any event 
in service, including, but not 
limited to, the claimed cold injuries 
in Korea in the early 1960's.  The 
rationale for all opinions must be 
set forth in writing.

4.  When all of the actions in 
Paragraphs 1, 2, and 3 have been 
completed, undertake any other 
indicated development, and then 
readjudicate the issues of 
entitlement to service connection for 
the following disabilities:  
arthritis; cardiovascular disease, 
claimed as coronary artery disease 
and hypertension; the residuals of a 
cold injury, claimed as gout and 
muscle weakness and cramps in the 
lower extremities; skin disease; a 
disorder of the toenails; and 
diabetes mellitus.  In so doing, 
review all of the evidence of record, 
including that received from the 
veteran in June 2004.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



